                                      United States Bankruptcy Court
                                     Northern District of California
In re:                                                                                 Case No. 15-40956-CN
Aileen M. Simmons                                                                      Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0971-4           User: mtartagli             Page 1 of 2                   Date Rcvd: Jun 05, 2020
                               Form ID: 3180W              Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 07, 2020.
db             +Aileen M. Simmons,    34329 Marjoram Loop,    Union City, CA 94587-8024
smg            +Labor Commissioner,    1515 Clay St.,    Room 801,   Oakland, CA 94612-1463
cr             +BAYVIEW LOAN SERVICING, LLC, servicing agent for T,     c/o EDWARD G. SCHLOSS,
                 3637 Motor Avenue, Suite 220,     Los Angeles, CA 90034-4884
cr             +Kenneth Associates, Inc,    109 Geary Street., 4th Floor,     San Francisco, CA 94108-5637
cr             +THE BANK OF NEW YORK MELLON,     14841 Dallas Parkway, Suite 300,    Dallas, TX 75254-7883
cr             +VW Credit Leasing, Ltd.,    14841 Dallas Parkway, Suite 300,     Dallas, TX 75254-7883
cr             +VW Credit, Inc.,    C/O Buckley Madole, P.C.,    12526 High Bluff Drive, Suite 238,
                 San Diego, CA 92130-2066
14002205        Audi Financial Services,    PO Box 5215,    Carol Stream, IL 60197-5215
14002209       +Boro Law Firm,   345 Franklin Street,     San Francisco, CA 94102-4427
14018809        Daimler Trust,   c/o BK Servicing, LLC,     PO Box 131265,    Roseville, MN 55113-0011
14046891       +Kenneth Associates, Inc.,    109 Geary Street, Fourth,     San Francisco, California 94108-5632
14041863       +Kenneth Associates, Inc.,    Raifsnider Law Offices,    109 Geary Street,    Fourth Floor,
                 San Francisco, CA 94108-5632
14030971       +Opportunity Fund Northern California,     111 W. St. John Street, #800,    San Jose, CA 95113-1121
15134463        THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YO,     P.O. Box 10826,
                 Greenville, SC 29603-0826
14106878       +The Bank of New York Mellon, Trustee (See B10),     Bayview Loan Servicing, LLC,
                 4425 Ponce De Leon Blvd. 5th Floor,     Coral Gables, Florida 33146-1837
14443059       +VW Credit Leasing, Ltd,    c/o VW Credit, Inc.,    PO Box 9013,    Addison, Texas 75001-9013
14019947       +VW Credit, Inc.,    PO Box 9013,    Addison, Texas 75001-9013
14002219       +Virginia Reyes,    3367 Royal Meadow Lane,    San Jose, CA 95135-1626

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Jun 06 2020 07:28:00      CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,    P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Jun 06 2020 07:28:00      CA Franchise Tax Board,
                 Special Procedures Bankruptcy Unit,    P.O. Box 2952,    Sacramento, CA 95812-2952
smg             EDI: CALTAXFEE Jun 06 2020 07:28:00      State Board of Equalization,    Collection Dept.,
                 P.O. Box 942879,   Sacramento, CA 94279
14002206        EDI: TSYS2.COM Jun 06 2020 07:28:00      Barclay Credit Card Services,     PO Box 8801,
                 Wilmington, DE 19899-8801
14002208       +E-mail/Text: bkmailbayview@bayviewloanservicing.com Jun 06 2020 04:30:24
                 Bayview Loan Servicing,    4425 Ponce de Leon Boulevard, 5th Floor,
                 Coral Gables, FL 33146-1873
14096339       +E-mail/Text: bncmail@w-legal.com Jun 06 2020 04:29:56       Cerastes, Llc,
                 C O WEINSTEIN & RILEY, PS,    2001 WESTERN AVENUE, STE 400,    SEATTLE, WA 98121-3132
14002218        E-mail/Text: operationsclerk@easypayfinance.com Jun 06 2020 04:28:28        Palomar Associates,
                 1959 Palomar Oaks Way,    Carlsbad, CA 92011
14002210       +E-mail/Text: bankruptcy@firstelectronic.com Jun 06 2020 04:30:44       Fry’s,
                 280 W. 10200 S. Ste 200,    Sandy, UT 84070-4380
14002211        EDI: IRS.COM Jun 06 2020 07:28:00      Internal Revenue Service,
                 Centralized Insolvency Operation,    Post Office Box 21126,    Philadelphia, PA 19114
14002215        EDI: DAIMLER.COM Jun 06 2020 07:28:00      Mercedes Benz Financial Services,     PO Box 5209,
                 Carol Stream, IL 60197-5209
14002216       +EDI: DAIMLER.COM Jun 06 2020 07:28:00      Mercedes-Benz Financial Services,     PO Box 77860,
                 Fort Worth, TX 76177-0860
14002217       +E-mail/Text: collections@opportunityfund.org Jun 06 2020 04:30:38       Opportunity Fund,
                 111 W. St. John Street, #800,    San Jose, CA 95113-1121
                                                                                               TOTAL: 12

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr               Daimler Trust
cr               THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YO
cr*             +Daimler Trust,   c/o BK Servicing, LLC,   PO Box 131265,    Roseville, MN 55113-0011
cr*              THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YO,    P.O. Box 10826,
                  Greenville, SC 29603-0826
14002207*        Barclay Credit Card Services,   PO Box 8801,   Wilmington, DE 19899-8801
14002212*      ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                  PHILADELPHIA PA 19101-7346
                (address filed with court: Internal Revenue Service,     Centralized Insolvency Operation,
                  Post Office Box 21126,   Philadelphia, PA 19114)
14002213*      ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,
                  PHILADELPHIA PA 19101-7346
                (address filed with court: Internal Revenue Service,     Centralized Insolvency Operation,
                  Post Office Box 21126,   Philadelphia, PA 19114)
14455968*       +VW Credit Leasing, Ltd,   c/o VW Credit, Inc.,    PO Box 9013,   Addison, Texas 75001-9013




       Case: 15-40956        Doc# 68     Filed: 06/07/20    Entered: 06/07/20 21:19:08        Page 1 of 4
District/off: 0971-4                  User: mtartagli                    Page 2 of 2                          Date Rcvd: Jun 05, 2020
                                      Form ID: 3180W                     Total Noticed: 30

14002204        ##+Alex Henry,   1102 South Abel Street, #311,   Milpitas, CA 95035-9041
14002214        ##+Kenneth & Associates, Inc.,   2014 Judah Street,   San Francisco, CA 94122-1531
                                                                                               TOTALS: 2, * 6, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 07, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 5, 2020 at the address(es) listed below:
              Andrew Kussmaul     on behalf of Creditor    THE BANK OF NEW YORK MELLON
               Andrew.Kussmaul@BuckleyMadole.com
              Edward G. Schloss    on behalf of Creditor    BAYVIEW LOAN SERVICING, LLC, servicing agent for The
               Bank of New York Mellon egs2@ix.netcom.com
              Erica Loftis    on behalf of Creditor     VW Credit Leasing, Ltd. eloftis@scheerlawgroup.com,
               BK.CA@BuckleyMadole.com
              Jamie D. Hanawalt    on behalf of Creditor    THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
               AS TRUSTEE (CWABS 2006-IM1) ecfcanb@aldridgepite.com, jhanawalt@ecf.inforuptcy.com
              Jennifer Wang     on behalf of Creditor    Daimler Trust jwang@cookseylaw.com,
               jwang@ecf.courtdrive.com
              Mark D. Estle   on behalf of Creditor     VW Credit, Inc. mdestle@estlelaw.com
              Martha G. Bronitsky    13trustee@oak13.com
              Nathan David Borris    on behalf of Debtor Aileen M. Simmons nateborris@gmail.com,
               BorrisNR94995@notify.bestcase.com
              Office of the U.S. Trustee/Oak    USTPRegion17.OA.ECF@usdoj.gov
                                                                                              TOTAL: 9




         Case: 15-40956            Doc# 68        Filed: 06/07/20          Entered: 06/07/20 21:19:08                Page 2 of 4
Information to identify the case:
Debtor 1                Aileen M. Simmons                                              Social Security number or ITIN   xxx−xx−6539

                        First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                               Social Security number or ITIN _ _ _ _
(Spouse, if filing)     First Name   Middle Name   Last Name
                                                                                       EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court California Northern Bankruptcy Court

Case number: 15−40956




Order of Discharge                                                                                                                    12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Aileen M. Simmons
               aka Aileen Magpantay Simmons


               6/5/20                                                         By the court:          Charles Novack
                                                                                                     United States Bankruptcy Judge



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                                 Most debts are discharged
                                                                               Most debts are covered by the discharge, but not all.
                                                                               Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                      liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                      In a case involving community property: Special rules
attempt to collect a discharged debt from the                                  protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                              spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                    case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                              Some debts are not discharged
debtors by mail, phone, or otherwise in any                                    Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                         ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                         ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                   ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                             U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                        523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                         the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                             For more information, see page 2




Form 3180W                                                     Chapter 13 Discharge                                       page 1




     Case: 15-40956                   Doc# 68          Filed: 06/07/20      Entered: 06/07/20 21:19:08                    Page 3 of 4
    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2




   Case: 15-40956      Doc# 68     Filed: 06/07/20    Entered: 06/07/20 21:19:08           Page 4 of 4
